Citation Nr: 9935006	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  96-29 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty for a period of almost six 
months between January 1972 and October 1972.  The remainder 
of that time the veteran was absent without leave (AWOL).  In 
March 1977 the veteran's discharge was upgraded from other 
than honorable to an under honorable conditions discharge.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, VA. 

The veteran testified at a hearing before the undersigned 
member of the Board in October 1999.  At this hearing the 
veteran withdrew his claim for service connection for post-
traumatic stress disorder.

 
FINDINGS OF FACT

1.  An unappealed RO determination in December 1993 denied 
entitlement to service connection for an acquired psychiatric 
disorder.

2.  Evidence received since the December 1993 unappealed RO 
denial, when considered in conjunction with the record as a 
whole, is new and so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for an acquired psychiatric disorder.

3.  The claim for service connection for a psychiatric 
disability is plausible.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1993 RO denial of 
service connection for an acquired psychiatric disorder is 
new and material and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim for service connection for an acquired 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopened Claim

By a rating action in December 1993, the RO denied 
entitlement to service connection for an acquired psychiatric 
disorder.  Notice of the determination and his appellate 
rights were provided to the veteran the following month.  No 
appeal was taken within one year following issuance of 
notification of the determination.  As such, the December 
1993 RO denial is final.  38 U.S.C.A. § 7105.

If a claim for service connection was previously finally 
denied, a veteran must submit new and material evidence in 
order to reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); 38 U.S.C.A. § 5108.  Under 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  As a general 
rule, the credibility of evidence is presumed when 
determining whether to reopen a claim.  Justice v. Principi, 
3 Vet. App. 510, 513 (1992).  

The VA must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the VA 
must determine whether the evidence is "new and material."  
Second, if it is determined that the claimant has produced 
new and material evidence, the claim is reopened and the VA 
must evaluate the merits of the veteran's claim in light of 
all the evidence, both old and new.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

The issue of new and material evidence must be addressed in 
the first instance by the Board because it determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed.Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 R.3d at 
1383.  Therefore, the initial issue for appellate 
determination is whether the evidence received since the 
December 1993 RO decision is new and material under the 
provisions of 38 C.F.R. § 3.156(a). 

The evidence of record at the time of the December 1993 RO 
denial included the veteran's service medical records; 
records from St. Elizabeth's Hospital dated from October 1980 
to January 1993; records from Charter Hospital of 
Charlottesville dated in April 1993; VA medical records; and 
a July 1993 VA examination report.  

The service medical records contain a July 1972 discharge 
summary showing treatment at Walter Reed General Hospital for 
drug abuse.  

The records from St. Elizabeth's Hospital show treatment for 
polysubstance abuse and for schizophrenia.  The records from 
Charter Hospital of Charlottesville show treatment for a 
psychotic disorder and for polysubstance dependence.

Evidence received since the December 1993 RO denial include 
statements from VA and private physicians, a September 1995 
VA examination report, an October 1998 opinion from a Board 
of three VA physicians, and a transcript of the veteran's 
testimony before the undersigned member of the Board in 
October 1999.  

What was missing at the time of the December 1993 RO denial 
was competent evidence of a nexus between any current 
acquired psychiatric disorder and service.  A June 1996 
letter signed by David T. Moody, M.D., and by a licensed 
professional counselor, states that the veteran had a 
psychiatric disability which began during service.  Hence, 
the Board finds that new and material evidence has been 
received to reopen the claim of service connection for an 
acquired psychiatric disorder.

II.  Well Grounded Claim

The threshold question that must be resolved with regard to a 
reopened claim is whether the veteran has presented evidence 
that the claim is well grounded.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
A well-grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious.  See Murphy, 1 Vet.App. at 
81.  An allegation of a disorder that is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet the statutory burden of necessity will 
depend upon the issue presented by the claimant.  
Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence that the veteran currently has the 
disability.  See Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  There must also be evidence of incurrence or 
aggravation of a disease or injury in service.  See Caluza v. 
Brown, 7 Vet.App. 498 (1995).  The veteran must also submit 
evidence of a nexus between the inservice disease or injury 
and the current disability.  Id.  If the determinative issue 
is one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet.App. 91-93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet.App. 
465, 469 (1994).  If the veteran fails to submit evidence in 
support of a plausible claim, the Department of Veterans 
Affairs (VA) is under no duty to assist the veteran in any 
further development of the claim.  Id.

The record contains competent evidence of a current 
psychiatric disability, and the veteran is competent to 
provide lay observations as to his psychiatric manifestations 
in service.  The June 1996 letter from Dr. Moody provides 
competent medical evidence of a connection between the 
veteran's current psychiatric disability and his period of 
service.  As such, the Board also finds that the veteran's 
claim is well grounded.


ORDER

The veteran's claim for service connection for an acquired 
psychiatric disorder is reopened.

The veteran's claim for service connection for an acquired 
psychiatric disorder is well grounded.


REMAND

Having determined that the appellant's claim of entitlement 
to service connection for a psychiatric disability is 
reopened and well grounded, the claim must be adjudicated on 
the merits, de novo, by the RO prior to Board appellate 
consideration.  Before that can be achieved, however, the 
Board is of the opinion that further development is 
warranted.

The veteran contends that he has had an acquired psychiatric 
disorder ever since service.  The record contains conflicting 
medical opinions as to whether the veteran's current 
psychiatric disorder, most recently diagnosed as 
schizophrenia, resulted from the veteran's somewhat short 
period of active duty.  

At the veteran's October 1999 hearing, the veteran testified 
that he received psychiatric treatment at Walter Reed General 
Hospital in 1972.  The record does indicate that the veteran 
underwent psychiatric examination while hospitalized in 1972.  
At the hearing, the veteran's representative requested that 
the Board attempt to obtain additional records from the 
veteran's month long inpatient treatment at Walter Reed 
General Hospital in 1972.  The clinical records from the 
veteran's treatment during this hospitalization are not 
included in the veteran's claims file.  

The veteran reported that he was awarded Social Security 
benefits in 1979.  Record of the Social Security award 
decision and copies of the medical records upon which the 
decision was based are not included in the record.  

August and September 1997 letters from a VA physician 
indicate that the veteran was attending a VA Partial Hospital 
Program for treatment of schizophrenia and polysubstance 
abuse.  Copies of the corresponding treatment records are not 
included in the veteran's claims file.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, which are not currently of 
record.  The records requested should 
include VA treatment records from the VA 
Medical Center Washington, DC, dated in 
1997.

2.  The veteran's Social Security records 
should be obtained and associated with 
the veteran's claims file.

3.  The RO should attempt to obtain 
additional clinical records from the 
veteran's treatment at the Walter Reed 
General Hospital in June and July 1972.

4.  Thereafter, the veteran should be 
afforded a comprehensive VA examination 
by a board certified psychiatrist.  The 
claims folder must be made available to 
and reviewed by the examiner.  The 
examiner should describe the veteran's 
medical history including during and 
following service.  The examiner should 
express an opinion as to whether it is 
likely as not that any current acquired 
psychiatric disability developed during 
service or is otherwise related to 
service.  The examiner should comment on 
why he or she disagrees with any opinions 
of record that differ from his or her own 
opinion.  A complete rationale should be 
given for all opinions and conclusions 
expressed. 

5.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claim.


If the benefit sought on appeal is not granted to the 
veteran's satisfaction, he and his representative should be 
issued a supplemental statement of the case, and be afforded 
an opportunity to reply.  Thereafter, the case should be 
returned to the Board, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

